DETAILED CORRESPONDENCE
This action is in response to the filing of the Application on 03/27/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 4 – 7,  8 – 10 and 11 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite “…responding to the creation of the multiple environment-based behavioral models.”  However, the Examiner is unclear as to who or what is responding to the behavioral models.  That is, the vehicle responds or the driver ? The Examiner will examine with the understanding that a driver will respond to the creation of the models.
Claims 22 - 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 – 24 depend from Claim 15, however Claim 15 is a method for driving an autonomous vehicle and claims 22 – 24 are the non-transitory computer readable medium (CRM claims).  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 17 and 23 recite “…wherein the driving comprises bypassing all paths related to the one or more predicted behaviors of the hybrid-behavior vehicle.”  However, the instant specification does not teach “bypassing all paths..”  The Examiner will examine with the understanding that the vehicle can bypass any paths where the confidence level is low for the predicted trajectory of the hybrid vehicle. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1  and  8   are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20190072965) in view of Wilson (US 20150266455).

Note – for all claims the Examiner interprets hybrid behavior has behavior  of a vehicle that can make rapid changes, movement is hard to predict – one minute they are on the sidewalk,  next in the street (bike, motor bikes, cars to some extent if they have a driver hard braking,  running lights, jumping street curbs).  It is noted that the instant specification [see p0003]  non-limiting example of hybrid behavior vehicles include unmotorized, bicycles, motorized bicycles, motorized skateboards, unicycles, hoverboards, kick scooters, and the like. Where non-hybrid vehicles appear to be vehicles that are driving appropriately and safely, thus not intended to be in the behavior model. 
Claim 1, Zhang discloses, as best understood, see 112 above, a method for predicting a movement of a hybrid behavior vehicle, the method comprises:
receiving video streams of driving scenes [see at least p0006, p0020, p0029,  the system herein may include various sensors, configured to collect perception data, a computing device, and a trajectory prediction module for predicting a trajectory of other vehicles and/or dynamic objects in the vicinity of (proximate to) a host autonomous vehicle; the in-vehicle control system 150 can be configured to receive or transmit data from/to a wide-area network 120 and network resources 122 connected thereto. An in-vehicle web-enabled device 130 and/or a user mobile device 132 can be used to communicate via network 120. A web-enabled device interface 131 can be used by the in-vehicle control system 150 to facilitate data communication between the in-vehicle control system 150 and the network 120 via the in-vehicle web-enabled device 130;  The cameras may include one or more devices configured to capture a plurality of images of the environment of the vehicle 105. The cameras may be still image cameras or motion video cameras]; 
analyzing the video streams by creating an environment-based behavioral model of each hybrid-behavior vehicle of the vehicles to provide multiple environment-based behavioral models [see at least p0044, p0058 - The disclosed embodiments take advantage of the perception information, which includes status and context information from a host autonomous vehicle to predict the behavior of the proximate vehicles that might have an influence on the host vehicle. An example embodiment uses machine learning techniques to analyze the massive perception and context data recorded from the behavior of vehicles and drivers in real world traffic environments. This analysis of the perception and context data enables the embodiments to accurately predict the behavior of proximate vehicles and objects for a context in which the host vehicle is operating; If the score for the first proposed trajectory, as generated by the trajectory processing module 173 based on the predicted trajectories for any of the proximate agents, may violate a pre-defined goal, the trajectory processing module 173 can reject the first proposed trajectory and the trajectory processing module 173 can generate a second proposed trajectory. The second proposed trajectory and the current context of the host vehicle 105 can be provided to the trajectory prediction module 175 for the generation of a new set of predicted trajectories and confidence levels for each proximate agent as related to the second proposed trajectory and the context of the host vehicle 105. The new set of predicted trajectories and confidence levels for each proximate agent as generated by the trajectory prediction module 175 can be output from the trajectory prediction module 175 and provided to the trajectory processing module 173];

wherein each environment-based behavioral model associates environmental elements located at an environment of a hybrid- behavior vehicle to one or more predicted behaviors of the hybrid behavior vehicle [see at least p0044 -  analysis of the perception and context data enables the embodiments to accurately predict the behavior of proximate vehicles and objects for a context in which the host vehicle is operating. Once the predicted behavior of proximate vehicles and objects is determined, the example embodiments can use a motion planning process to generate the predicted trajectory for each of the proximate vehicles. The predicted trajectory for each of the proximate vehicles can be compared with the desired or proposed trajectory for the host vehicle and potential conflicts can be determined. The trajectory for the host vehicle can be modified to avoid the potential conflicts with the proximate vehicles. One purpose of the prediction-based system and method for trajectory planning is to avoid collision of the host vehicle with other proximate vehicles and objects on the road]. 

Zhang does not specifically disclose and responding to the creation of the multiple environment-based behavioral models. 
However, Wilson discloses methods, apparatus, and systems building road models, driver models, and vehicle models and making predictions therefrom.
Further teaching, in embodiments where multiple road models are generated or otherwise available, a particular road model may be selected for use in the building of a driver model based on, for example, driver, vehicle, or path characteristics. A driver model may describe an individual vehicle's deviation from the path of the road model in any of multiple dimensions when driven by a particular driver. These deviations may be represented as a set of parameters collectively identified as W [see at least p0074]; W may also be used in electronic simulations of driving systems to ensure that the vehicle responds in a manner consistent with expected driver behaviors [see at least p0079].







Therefore, it would be obvious to include in Zhang, and responding to the creation of the multiple environment-based behavioral models, providing traffic simulations to provide greater fidelity for the movements of individual vehicles and populations of vehicles when operating. 

Claim 8,  Zhang discloses, as best understood, see 112 above, on-transitory computer readable medium for predicting a movement of a hybrid behavior vehicle, the non-transitory computer readable medium stores instructions for [see at least p0035]:
receiving video streams of driving scenes [see at least p0006, p0020, p0029,  the system herein may include various sensors, configured to collect perception data, a computing device, and a trajectory prediction module for predicting a trajectory of other vehicles and/or dynamic objects in the vicinity of (proximate to) a host autonomous vehicle; the in-vehicle control system 150 can be configured to receive or transmit data from/to a wide-area network 120 and network resources 122 connected thereto. An in-vehicle web-enabled device 130 and/or a user mobile device 132 can be used to communicate via network 120. A web-enabled device interface 131 can be used by the in-vehicle control system 150 to facilitate data communication between the in-vehicle control system 150 and the network 120 via the in-vehicle web-enabled device 130;  The cameras may include one or more devices configured to capture a plurality of images of the environment of the vehicle 105. The cameras may be still image cameras or motion video cameras]; 


analyzing the video streams by creating an environment-based behavioral model of each hybrid-behavior vehicle of the vehicles to provide multiple environment-based behavioral models [see at least p0044, p0058 - The disclosed embodiments take advantage of the perception information, which includes status and context information from a host autonomous vehicle to predict the behavior of the proximate vehicles that might have an influence on the host vehicle. An example embodiment uses machine learning techniques to analyze the massive perception and context data recorded from the behavior of vehicles and drivers in real world traffic environments. This analysis of the perception and context data enables the embodiments to accurately predict the behavior of proximate vehicles and objects for a context in which the host vehicle is operating; If the score for the first proposed trajectory, as generated by the trajectory processing module 173 based on the predicted trajectories for any of the proximate agents, may violate a pre-defined goal, the trajectory processing module 173 can reject the first proposed trajectory and the trajectory processing module 173 can generate a second proposed trajectory. The second proposed trajectory and the current context of the host vehicle 105 can be provided to the trajectory prediction module 175 for the generation of a new set of predicted trajectories and confidence levels for each proximate agent as related to the second proposed trajectory and the context of the host vehicle 105. The new set of predicted trajectories and confidence levels for each proximate agent as generated by the trajectory prediction module 175 can be output from the trajectory prediction module 175 and provided to the trajectory processing module 173];

wherein each environment-based behavioral model associates environmental elements located at an environment of a hybrid- behavior vehicle to one or more predicted behaviors of the hybrid behavior vehicle [see at least p0044 -  analysis of the perception and context data enables the embodiments to accurately predict the behavior of proximate vehicles and objects for a context in which the host vehicle is operating. Once the predicted behavior of proximate vehicles and objects is determined, the example embodiments can use a motion planning process to generate the predicted trajectory for each of the proximate vehicles. The predicted trajectory for each of the proximate vehicles can be compared with the desired or proposed trajectory for the host vehicle and potential conflicts can be determined. The trajectory for the host vehicle can be modified to avoid the potential conflicts with the proximate vehicles. One purpose of the prediction-based system and method for trajectory planning is to avoid collision of the host vehicle with other proximate vehicles and objects on the road]. 

Zhang does not specifically disclose and responding to the creation of the multiple environment-based behavioral models. 
However, Wilson discloses methods, apparatus, and systems building road models, driver models, and vehicle models and making predictions therefrom.
Further teaching, in embodiments where multiple road models are generated or otherwise available, a particular road model may be selected for use in the building of a driver model based on, for example, driver, vehicle, or path characteristics. A driver model may describe an individual vehicle's deviation from the path of the road model in any of multiple dimensions when driven by a particular driver. These deviations may be represented as a set of parameters collectively identified as W [see at least p0074]; W may also be used in electronic simulations of driving systems to ensure that the vehicle responds in a manner consistent with expected driver behaviors [see at least p0079].
Therefore, it would be obvious to include in Zhang, and responding to the creation of the multiple environment-based behavioral models, providing traffic simulations to provide greater fidelity for the movements of individual vehicles and populations of vehicles when operating. 

Claim(s) 2, 3, 4, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20190072965) in view of Wilson (US 201502664550)  and Xiao (US 20190311226).

Claim 2, Zhang discloses the method according to claim 1, comprising recognizing vehicles that appear in the video streams [see at least p0028 -p0029 - the vehicle sensor subsystem 144 may include a number of sensors configured to sense information about an environment or condition of the vehicle 105. The cameras may include one or more devices configured to capture a plurality of images of the environment of the vehicle 105. The cameras may be still image cameras or motion video cameras]; 
Zhang does not specifically disclose detecting non-hybrid-behavior vehicles and wherein the analyzing is executed without building behavioral models of non-hybrid-behavior vehicles.
However, Xiao discloses training information may characterize behaviors of moving objects. Moving objects may refer to living and/or non-living objects that may move, such as person(s), animal(s), and/or vehicle(s). Moving objects may refer to object that may move on its own and/or objects that may be moved by other objects. Behaviors of moving objects may refer to one or more ways in which the moving object moves. Behaviors of moving objects may refer to one or more ways in which one or more portions of the moving object moves; The vehicle 202 may refer to a specific vehicle, a type of vehicle, and/or other groupings of vehicles [see at least Summary of Inv and p0042]. 
Further teaching, the training information is determined based on observations of moving objects (e.g., using LIDAR), the training information may not characterize certain behaviors of moving objects. For example, training information determined based on observations of vehicles on the road may be limited to characterizing only behaviors of vehicles that were actually observed. Certain behaviors of vehicles, such as rare behaviors of vehicles (behaviors of vehicles that do not occur often), may not be observed at all or may only be observed after extensive observations of the vehicles have been performed. For example, the likelihood of a vehicle moving backwards on a highway (e.g., driver is backing up on the highway) may be low and observations of vehicles on the road may not include any observation of a vehicle moving backwards on the highway. Certain behaviors of vehicles, such as dangerous behaviors of vehicles, may be difficult and/or dangerous to observe. For example, a vehicle's motion in an accident may be difficult and/or dangerous to observe. Tools which are configured using the training information, such as machine learning models used to control motions of vehicles, may not be able to deal with actual occurrences of such unobserved (e.g., rare, dangerous) behaviors because the training information did not include information on such unobserved (e.g., rare, dangerous) behaviors [see at least p0031]. 
	Xiao does not specifically state that the detecting non-hybrid-behavior vehicles and wherein the analyzing is executed without building behavioral models of non-hybrid-behavior vehicles, however it does show that its behavior building model can exclude behavior prior to obtaining training information and that the model is restricted from using some data or data not required [see at least p0031].

Therefore, it would be obvious to include in Zhang, detecting non-hybrid-behavior vehicles and wherein the analyzing is executed without building behavioral models of non-hybrid-behavior vehicles, providing absence of behavior when it would be difficult to obtain or not needed thereby freeing up space and time for those models that have behavior required to store and review later. 

Claim 3, Zhang discloses the method according to claim 1, but does not specifically disclose wherein the vehicles comprise different classes of hybrid-behavior vehicles.
	However, Xiao discloses training information may characterize behaviors of moving objects. Moving objects may refer to living and/or non-living objects that may move, such as person(s), animal(s), and/or vehicle(s). Moving objects may refer to object that may move on its own and/or objects that may be moved by other objects. Behaviors of moving objects may refer to one or more ways in which the moving object moves. Behaviors of moving objects may refer to one or more ways in which one or more portions of the moving object moves; The vehicle 202 may refer to a specific vehicle, a type of vehicle, and/or other groupings of vehicles. For instance, the observed behaviors 200 may include behaviors of a specific vehicle (e.g., one particular vehicle, vehicles of particular year, make, and/or model) observed on the road, behaviors of a type of vehicle (e.g., motorcycle vs truck), behaviors of vehicles in different context (e.g., location, time, condition), and/or other groupings of behaviors of vehicles.  [see at least Summary of Inv and p0042]. 
Therefore, it would be obvious to include in Zhang, wherein the vehicles comprise different classes of hybrid-behavior vehicles, providing behavior information may characterize one or more rare behaviors of a moving object and the rare behavior(s) of the moving object may not be characterized by the training information because the rare behavior(s) were not observed during observations of a certain member of the class of vehicles. 

Claim 4, Zhang discloses the method according to claim 3, but it does not specifically disclose wherein the analyzing comprises classifying the hybrid-behavior vehicles to the different classes based on visual attributes of the hybrid-behavior vehicles.
However, Xiao discloses training information may characterize behaviors of moving objects. Images of the objects on the road may be captured by one or more image capturing devices to provide images of the objects, and the images may be analyzed to determine how the objects are moving/not moving. In some embodiments, LIDAR readings may be used with images to determine training information. For example, LIDAR readings may provide information on how vehicles are moving/not moving while images may provide and/or be used to determine information on the identity of the vehicles, such as vehicle year, make, and model [see at least p0029].  The vehicle 202 may refer to a specific vehicle, a type of vehicle, and/or other groupings of vehicles. For instance, the observed behaviors 200 may include behaviors of a specific vehicle (e.g., one particular vehicle, vehicles of particular year, make, and/or model) observed on the road, behaviors of a type of vehicle (e.g., motorcycle vs truck), behaviors of vehicles in different context (e.g., location, time, condition), and/or other groupings of behaviors of vehicles [see p0042].

Therefore, it would be obvious to include in Zhang, wherein the analyzing comprises classifying the hybrid-behavior vehicles to the different classes based on visual attributes of the hybrid-behavior vehicles, providing training information may characterize behaviors of moving objects. The training information may be determined based on observations of the behaviors of the moving objects. Behavior information may be obtained for different attributes of a vehicle. 

Claim 5, Zhang discloses the method according to claim 3, but does not specifically disclose wherein the analyzing comprises classifying the hybrid-behavior vehicles to the different classes based on movement parameters of the hybrid-behavior vehicles.
However, Xiao discloses generating enhanced training information; an observed behavior or a simulated behavior of an object may include a truck making an erratic turn in a residential area. This behavior may be changed for use in enhancing training information. For example, the behavior may be changed to include a different object (e.g., change truck to a motorcycle), changed to include different context (e.g., different location, different time, different surrounding conditions) and/or changed to include a different motion (e.g., change in motion of the truck, change in motion of a part of the truck, such as change in motion of a door of the truck, change in motion of a trailer attached to the truck, or change in motion of a load carried by the truck) [see at least p0037].
Therefore, it would be obvious to include in Zhang, wherein the analyzing comprises classifying the hybrid-behavior vehicles to the different classes based on movement parameters of the hybrid-behavior vehicles, providing behavior information of the moving object which may not be characterized by the training information because the rare behavior(s) were not observed during observations of a certain member of the class of vehicles. 

Claim 7, Zhang discloses the method according to claim 3 but does not specifically disclose wherein the analyzing comprises classifying the hybrid-behavior vehicles to the different classes based on at least two out of (a) visual attributes of the hybrid-behavior vehicles, (b) movement parameters of the hybrid-behavior vehicles, and (c) risk levels associated with movements of the hybrid- behavior vehicles.
However, Xiao discloses (a) visual attributes of the hybrid-behavior vehicles, training information may characterize behaviors of moving objects. Images of the objects on the road may be captured by one or more image capturing devices to provide images of the objects, and the images may be analyzed to determine how the objects are moving/not moving. In some embodiments, LIDAR readings may be used with images to determine training information. For example, LIDAR readings may provide information on how vehicles are moving/not moving while images may provide and/or be used to determine information on the identity of the vehicles, such as vehicle year, make, and model [see at least p0029].  The vehicle 202 may refer to a specific vehicle, a type of vehicle, and/or other groupings of vehicles. For instance, the observed behaviors 200 may include behaviors of a specific vehicle (e.g., one particular vehicle, vehicles of particular year, make, and/or model) observed on the road, behaviors of a type of vehicle (e.g., motorcycle vs truck), behaviors of vehicles in different context (e.g., location, time, condition), and/or other groupings of behaviors of vehicles [see p0042].
Also, for the recitation (b) movement parameters of the hybrid-behavior vehicles, Xiao discloses generating enhanced training information; an observed behavior or a simulated behavior of an object may include a truck making an erratic turn in a residential area. This behavior may be changed for use in enhancing training information. For example, the behavior may be changed to include a different object (e.g., change truck to a motorcycle), changed to include different context (e.g., different location, different time, different surrounding conditions) and/or changed to include a different motion (e.g., change in motion of the truck, change in motion of a part of the truck, such as change in motion of a door of the truck, change in motion of a trailer attached to the truck, or change in motion of a load carried by the truck) [see at least p0037].
Therefore, it would be obvious to include in Zhang, wherein the analyzing comprises classifying the hybrid-behavior vehicles to the different classes based on at least two out of (a) visual attributes of the hybrid-behavior vehicles, (b) movement parameters of the hybrid-behavior vehicles, providing tools that are configured using training data missing observations of events may not be prepared to deal with occurrences of unobserved events.

Claim 9, Zhang discloses the non-transitory computer readable medium according to claim 8, that stores instructions for recognizing vehicles that appear in the video streams [see at least p0028 -p0029 - the vehicle sensor subsystem 144 may include a number of sensors configured to sense information about an environment or condition of the vehicle 105. The cameras may include one or more devices configured to capture a plurality of images of the environment of the vehicle 105. The cameras may be still image cameras or motion video cameras]; 
Zhang does not specifically disclose detecting non-hybrid-behavior vehicles and wherein the analyzing is executed without building behavioral models of non-hybrid-behavior vehicles.
	However, Zhang does disclose in operation block 501, the prediction-based trajectory planning system 202 can receive training data including human driving data from the training data collection system 201 as described above. The prediction-based trajectory planning system 202 can then perform filtering and smoothing of the training data (operation block 503). The smoothing can include removing spurious or outlier data. Then in operation block 505, context extraction is performed from the training data including extraction of vehicle or object statistics and labeling (e.g., vehicle or object behavior with direction). The data smoothing can include removing noise, spurious data, and outlier data. In a particular embodiment, a Gaussian filter can be used. Once the transformed perception data is filtered and smoothed, feature and context extraction from the data can be performed in operation block 607 [see at least p0052, p0059]. 
Therefore, it would be obvious to include in Zhang, detecting non-hybrid-behavior vehicles and wherein the analyzing is executed without building behavioral models of non-hybrid-behavior vehicles, providing training data collection system that have intention, behavior, and trajectory prediction relative to a vehicle that is required for collision avoidance, unexpected behavior and produce a safety system capable of predicting trajectories to take and which to avoid.



Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20190072965) in view of Wilson (US 201502664550) and Xiao (US 20190311226), further in view of Balakrishnan (US 20200074326).

Claim 6, Zhang discloses the method according to claim 3, but does not specifically disclose wherein the analyzing comprises classifying the hybrid-behavior vehicles to the different classes based on risk levels associated with movements of the hybrid-behavior vehicles.
	However, Balakrishnan discloses a data processing system is provided. The data processing system includes a camera configured to capture image data, one or more sensors configured to capture telematics data, and a feature classification engine configured to generate classification metrics for a feature vector by performing one or more operations [see p0004]; the term “vehicle” is defined broadly to include, for example, any kind of ground conveyance such as a car, truck, bus, bicycle, motorcycle, or recreational vehicle, among others. 
Also teaching, the remote computing environment 110 may perform machine learning classification operations on the pre-processed telematics data 116 to classify the data as showing an amount of risk (for example, a weighted value of risk) and subsequently generate a score for the driver, adjust a score for the driver, or both. Thus, at a high level, the system 100 can be used to capture sensor data 114 (telematics data 114) and image data 112, and determine a contextualized risk score based at least partly on the captured data [see p0025].
As opposed to traditional techniques for assessing driver behavior using telematics data, image data (e.g., video data) is processed and classified to provide a context for captured telematics data for assessing driver behavior. For example, position, velocity, and acceleration data from smartphone sensors, in-vehicle sensors, and after-market telematics devices provide telematics data that the processing system described in this specification classifies to score driving quality. A higher score, for example, may correspond to a safer and/or less risky driving behavior (for example, relative to a lower score indicating increased risk in driving behavior). Driver behavior is classified and scored based on factors such as phone distraction, excessive speeding (for example, 15 miles per hour over a listed speed limit), hard or severe stopping (e.g., braking) events (for example, causing the velocity of the vehicle to decrease 7 miles per hour within 1 second, causing the velocity of the vehicle to decrease by 20 miles per hour within 1 second, and so forth), harsh acceleration (for example, causing the vehicle to increase in velocity by 8 miles per hour within a second) or cornering, mileage driven, the durations of drives, the times-of-day of drives, etc. Such driver actions are identified from the telematics data and labeled as risky behaviors which may negatively impact the score of a driver [see at least p0008]. 
Therefore, it would be obvious to include in Zhang, wherein the analyzing comprises classifying the hybrid-behavior vehicles to the different classes based on risk levels associated with movements of the hybrid-behavior vehicles, providing contextual information required to determine the safety and protocol of a vehicle traveling in an environment.  




Claim(s) 10, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20190072965) in view of Wilson (US 201502664550)  and Xiao (US 20190311226).

Claim 10, Zhang discloses the method according to claim 8, but does not specifically disclose wherein the vehicles comprise different classes of hybrid-behavior vehicles.
	However, Xiao discloses training information may characterize behaviors of moving objects. Moving objects may refer to living and/or non-living objects that may move, such as person(s), animal(s), and/or vehicle(s). Moving objects may refer to object that may move on its own and/or objects that may be moved by other objects. Behaviors of moving objects may refer to one or more ways in which the moving object moves. Behaviors of moving objects may refer to one or more ways in which one or more portions of the moving object moves; The vehicle 202 may refer to a specific vehicle, a type of vehicle, and/or other groupings of vehicles. For instance, the observed behaviors 200 may include behaviors of a specific vehicle (e.g., one particular vehicle, vehicles of particular year, make, and/or model) observed on the road, behaviors of a type of vehicle (e.g., motorcycle vs truck), behaviors of vehicles in different context (e.g., location, time, condition), and/or other groupings of behaviors of vehicles.  [see at least Summary of Inv and p0042]. 
Therefore, it would be obvious to include in Zhang, wherein the vehicles comprise different classes of hybrid-behavior vehicles, providing behavior information may characterize one or more rare behaviors of a moving object and the rare behavior(s) of the moving object may not be characterized by the training information because the rare behavior(s) were not observed during observations of a certain member of the class of vehicles. 

Claim 11, Zhang discloses non-transitory computer readable medium according to claim 10, but does not specifically disclose wherein the analyzing comprises classifying the hybrid-behavior vehicles to the different classes based on visual attributes of the hybrid-behavior vehicles.
However, Xiao discloses training information may characterize behaviors of moving objects. Images of the objects on the road may be captured by one or more image capturing devices to provide images of the objects, and the images may be analyzed to determine how the objects are moving/not moving. In some embodiments, LIDAR readings may be used with images to determine training information. For example, LIDAR readings may provide information on how vehicles are moving/not moving while images may provide and/or be used to determine information on the identity of the vehicles, such as vehicle year, make, and model [see at least p0029].  The vehicle 202 may refer to a specific vehicle, a type of vehicle, and/or other groupings of vehicles. For instance, the observed behaviors 200 may include behaviors of a specific vehicle (e.g., one particular vehicle, vehicles of particular year, make, and/or model) observed on the road, behaviors of a type of vehicle (e.g., motorcycle vs truck), behaviors of vehicles in different context (e.g., location, time, condition), and/or other groupings of behaviors of vehicles [see p0042].

Therefore, it would be obvious to include in Zhang, wherein the analyzing comprises classifying the hybrid-behavior vehicles to the different classes based on visual attributes of the hybrid-behavior vehicles, providing training information may characterize behaviors of moving objects. The training information may be determined based on observations of the behaviors of the moving objects. Behavior information may be obtained using different attributes of a vehicle. 
Claim 12, Zhang discloses the non-transitory computer readable medium according to claim 10, but does not specifically disclose wherein the analyzing comprises classifying the hybrid-behavior vehicles to the different classes based on movement parameters of the hybrid-behavior vehicles.
However, Xiao discloses generating enhanced training information; an observed behavior or a simulated behavior of an object may include a truck making an erratic turn in a residential area. This behavior may be changed for use in enhancing training information. For example, the behavior may be changed to include a different object (e.g., change truck to a motorcycle), changed to include different context (e.g., different location, different time, different surrounding conditions) and/or changed to include a different motion (e.g., change in motion of the truck, change in motion of a part of the truck, such as change in motion of a door of the truck, change in motion of a trailer attached to the truck, or change in motion of a load carried by the truck) [see at least p0037].
Therefore, it would be obvious to include in Zhang, wherein the analyzing comprises classifying the hybrid-behavior vehicles to the different classes based on movement parameters of the hybrid-behavior vehicles, providing behavior information of the moving object which may not be characterized by the training information because the rare behavior(s) were not observed during observations of a certain member of the class of vehicles.

Claim 14, Zhang discloses the non-transitory computer readable medium according to claim 10 wherein the analyzing comprises classifying the hybrid-behavior vehicles to the different classes based on at least two out of (a) visual attributes of the hybrid-behavior vehicles, (b) movement parameters of the hybrid-behavior vehicles, and (c) risk levels associated with movements of the hybrid-behavior vehicles.
However, Xiao discloses (a) visual attributes of the hybrid-behavior vehicles, training information may characterize behaviors of moving objects. Images of the objects on the road may be captured by one or more image capturing devices to provide images of the objects, and the images may be analyzed to determine how the objects are moving/not moving. In some embodiments, LIDAR readings may be used with images to determine training information. For example, LIDAR readings may provide information on how vehicles are moving/not moving while images may provide and/or be used to determine information on the identity of the vehicles, such as vehicle year, make, and model [see at least p0029].  The vehicle 202 may refer to a specific vehicle, a type of vehicle, and/or other groupings of vehicles. For instance, the observed behaviors 200 may include behaviors of a specific vehicle (e.g., one particular vehicle, vehicles of particular year, make, and/or model) observed on the road, behaviors of a type of vehicle (e.g., motorcycle vs truck), behaviors of vehicles in different context (e.g., location, time, condition), and/or other groupings of behaviors of vehicles [see p0042].
Also, for the recitation (b) movement parameters of the hybrid-behavior vehicles, Xiao discloses generating enhanced training information; an observed behavior or a simulated behavior of an object may include a truck making an erratic turn in a residential area. This behavior may be changed for use in enhancing training information. For example, the behavior may be changed to include a different object (e.g., change truck to a motorcycle), changed to include different context (e.g., different location, different time, different surrounding conditions) and/or changed to include a different motion (e.g., change in motion of the truck, change in motion of a part of the truck, such as change in motion of a door of the truck, change in motion of a trailer attached to the truck, or change in motion of a load carried by the truck) [see at least p0037].
Therefore, it would be obvious to include in Zhang, wherein the analyzing comprises classifying the hybrid-behavior vehicles to the different classes based on at least two out of (a) visual attributes of the hybrid-behavior vehicles, (b) movement parameters of the hybrid-behavior vehicles, providing tools that are configured using training data missing observations of events may not be prepared to deal with occurrences of unobserved events.








Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20190072965) in view of Wilson (US 201502664550)  and Xiao (US 20190311226), further in view of  Balakrishnan (US 20200074326).

Claim 13, Zhang discloses the non-transitory computer readable medium according to claim 10,  wherein the analyzing comprises classifying the hybrid-behavior vehicles to the different classes based on risk levels associated with movements of the hybrid-behavior vehicles.
However, Balakrishnan discloses a data processing system is provided. The data processing system includes a camera configured to capture image data, one or more sensors configured to capture telematics data, and a feature classification engine configured to generate classification metrics for a feature vector by performing one or more operations [see p0004]; the term “vehicle” is defined broadly to include, for example, any kind of ground conveyance such as a car, truck, bus, bicycle, motorcycle, or recreational vehicle, among others. 
Also teaching, the remote computing environment 110 may perform machine learning classification operations on the pre-processed telematics data 116 to classify the data as showing an amount of risk (for example, a weighted value of risk) and subsequently generate a score for the driver, adjust a score for the driver, or both. Thus, at a high level, the system 100 can be used to capture sensor data 114 (telematics data 114) and image data 112, and determine a contextualized risk score based at least partly on the captured data [see p0025].
As opposed to traditional techniques for assessing driver behavior using telematics data, image data (e.g., video data) is processed and classified to provide a context for captured telematics data for assessing driver behavior. For example, position, velocity, and acceleration data from smartphone sensors, in-vehicle sensors, and after-market telematics devices provide telematics data that the processing system described in this specification classifies to score driving quality. A higher score, for example, may correspond to a safer and/or less risky driving behavior (for example, relative to a lower score indicating increased risk in driving behavior). Driver behavior is classified and scored based on factors such as phone distraction, excessive speeding (for example, 15 miles per hour over a listed speed limit), hard or severe stopping (e.g., braking) events (for example, causing the velocity of the vehicle to decrease 7 miles per hour within 1 second, causing the velocity of the vehicle to decrease by 20 miles per hour within 1 second, and so forth), harsh acceleration (for example, causing the vehicle to increase in velocity by 8 miles per hour within a second) or cornering, mileage driven, the durations of drives, the times-of-day of drives, etc. Such driver actions are identified from the telematics data and labeled as risky behaviors which may negatively impact the score of a driver [see at least p0008]. 
Therefore, it would be obvious to include in Zhang, wherein the analyzing comprises classifying the hybrid-behavior vehicles to the different classes based on risk levels associated with movements of the hybrid-behavior vehicles, providing contextual information required to determine the safety and protocol of a vehicle traveling in an environment.  


Claim(s) 15, 16, 18, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20190072965) in view of Wilson (US 201502664550).

Claim 15, 	Zhang discloses a method for driving an autonomous vehicle, the method comprises: sensing an environment of the autonomous vehicle by one or more autonomous vehicle sensor [see at least p0006 -  prediction-based system and method for trajectory planning of autonomous vehicles is disclosed herein. Specifically, the present disclosure relates to trajectory planning for autonomous vehicles using a prediction-based method. In one aspect, the system herein may include various sensors, configured to collect perception data, a computing device, and a trajectory prediction module for predicting a trajectory of other vehicles and/or dynamic objects in the vicinity of (proximate to) a host autonomous vehicle];
predicting one or more predicted behaviors of the hybrid behavior vehicle based on the environmental elements and an environment-based behavioral model of the hybrid-behavior vehicle [see at least p0044 -  analysis of the perception and context data enables the embodiments to accurately predict the behavior of proximate vehicles and objects for a context in which the host vehicle is operating. Once the predicted behavior of proximate vehicles and objects is determined, the example embodiments can use a motion planning process to generate the predicted trajectory for each of the proximate vehicles. The predicted trajectory for each of the proximate vehicles can be compared with the desired or proposed trajectory for the host vehicle and potential conflicts can be determined. The trajectory for the host vehicle can be modified to avoid the potential conflicts with the proximate vehicles. One purpose of the prediction-based system and method for trajectory planning is to avoid collision of the host vehicle with other proximate vehicles and objects on the road]; and

driving the autonomous vehicle based, at least in part, on the one or more predicted behaviors of the hybrid behavior vehicle [see at least p0018, p0031 the prediction-based trajectory planning module 200 can process the object data and generate a trajectory for the vehicle based on the detected objects. The trajectory can be used by an autonomous vehicle control subsystem, as another one of the subsystems of vehicle subsystems 140. The autonomous vehicle control subsystem, for example, can use the real-time generated trajectory to safely and efficiently navigate the vehicle 105 through a real world driving environment while avoiding obstacles and safely controlling the vehicle;  In general, the autonomous control unit may be configured to control the vehicle 105 for operation without a driver or to provide driver assistance in controlling the vehicle 105. In some embodiments, the autonomous control unit may be configured to incorporate data from the prediction-based trajectory planning module 200, the GPS transceiver, the RADAR, the LIDAR, the cameras, and other vehicle subsystems to determine the driving path or trajectory for the vehicle 105];

Zhang teaches detecting, in the environment of the autonomous vehicle, environmental elements and a hybrid-behavior vehicle, by use of the sensors see above, Zhang can detect any elements or any vehicle in the environment. 
However, the Examiner uses Wilson for clarity as the creation of the models is not in detail in Zhang.
However, Wilson discloses methods, apparatus, and systems building road models, driver models, and vehicle models and making predictions therefrom.
Further teaching, in embodiments where multiple road models are generated or otherwise available, a particular road model may be selected for use in the building of a driver model based on, for example, driver, vehicle, or path characteristics. A driver model may describe an individual vehicle's deviation from the path of the road model in any of multiple dimensions when driven by a particular driver. These deviations may be represented as a set of parameters collectively identified as W [see at least p0074]; W may also be used in electronic simulations of driving systems to ensure that the vehicle responds in a manner consistent with expected driver behaviors [see at least p0079].
Therefore, it would be obvious to include in Zhang, detecting, in the environment of the autonomous vehicle, environmental elements and a hybrid-behavior vehicle, providing traffic simulations to provide greater fidelity for the movements of individual vehicles and populations of vehicles when operating. 

Claim 16, Zhang discloses the method according to claim 15, comprising predicting probabilities related to the occurrence of the one or more predicted behaviors of the hybrid behavior vehicle [see at least p0058 and Fig 6 – here the Examiner uses the proximate agent to the host vehicle as the hybrid vehicle and the behavior is the predicted trajectories for the proximate agents may cause the host vehicle 105 to violate a pre-defined goal…Over the course of collecting data from many human driver behavior model driving scenarios and training machine datasets and rule sets (or neural nets or the like), the likely or predicted trajectories of proximate agents can be determined with a variable level of confidence or probability. The confidence level or probability value related to a particular predicted trajectory can be retained or associated with the predicted trajectory of each proximate agent detected to be near the host vehicle 105 at a point in time corresponding to the desired execution of the first proposed trajectory. The trajectory prediction module 175 can generate these predicted trajectories and confidence levels for each proximate agent relative to the context of the host vehicle 105].


Claim 18,  Zhang discloses the method according to claim 15 wherein the predicting is responsive to a current behavior pattern of the hybrid-behavior vehicle [see at least p0024 -  The vehicle 105 may be configured to operate fully or partially in an autonomous mode. For example, the vehicle 105 may control itself while in the autonomous mode, and may be operable to determine a current state of the vehicle and its context in its environment, determine a predicted behavior of at least one other vehicle in the context of the environment, determine a confidence level that may correspond to a likelihood of the at least one other vehicle to perform the predicted behavior, and control the vehicle 105 based on the determined information].
Claim 22, Zhang discloses the non-transitory computer readable medium according to claim 15, that stores instructions for predicting probabilities related to the occurrence of the one or more predicted behaviors of the hybrid behavior vehicle [see at least p0019,p0035, Fig 10 -   data storage device 172 can be used to store data, processing parameters, and data processing instructions. A processing module interface 165 can be provided to facilitate data communications between the data processor 171 and the prediction-based trajectory planning module 200. In various example embodiments, a plurality of processing modules, configured similarly to prediction-based trajectory planning module 200, can be provided for execution by data processor 171; Many or all of the functions of the vehicle 105 can be controlled by the computing system 170. The computing system 170 may include at least one data processor 171 (which can include at least one microprocessor) that executes processing instructions stored in a non-transitory computer readable medium, such as the data storage device 172].

	Claim 24,  The non-transitory computer readable medium according to claim 15 wherein the predicting is responsive to a current behavior pattern of the hybrid-behavior vehicle [see at least p0024 -  The vehicle 105 may be configured to operate fully or partially in an autonomous mode. For example, the vehicle 105 may control itself while in the autonomous mode, and may be operable to determine a current state of the vehicle and its context in its environment, determine a predicted behavior of at least one other vehicle in the context of the environment, determine a confidence level that may correspond to a likelihood of the at least one other vehicle to perform the predicted behavior, and control the vehicle 105 based on the determined information].


Claim(s) 19, 20, 21, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20190072965) in view of Wilson (US 20150266455).


Claim 19, Zhang discloses a method for assisting a driver of a vehicle, the method comprises: sensing an environment of the vehicle by one or more vehicle sensor [see at least p0006, 0029 - trajectory planning for autonomous vehicles using a prediction-based method. In one aspect, the system herein may include various sensors, configured to collect perception data, a computing device, and a trajectory prediction module for predicting a trajectory of other vehicles and/or dynamic objects in the vicinity of (proximate to) a host autonomous vehicle];
estimating an estimated future movement of the hybrid-behavior vehicle based on the environmental elements and an environment-based behavioral model of the hybrid-behavior vehicle [see at least –p0043 and p0051, FIG. 4, e. Initially, the computing device generates a trajectory option, while the trajectory prediction module predicts reactions of vehicles and/or dynamic objects examined using data concerning likely trajectories of each vehicle and/or dynamic objects respectively. Data corresponding to predicted reactions can be sent to the computing device to perfect the trajectory option suggested initially. The computing device may subsequently instruct the trajectory prediction module to further collect data and conduct predictions to complete the trajectory planning process ; the three basic directionality behaviors of the proximate vehicles with respect to heading or direction of travel are: 1) left turn, 2) straight [no turn], and 3) right turn. The one basic rate behavior of the proximate vehicles is acceleration or deceleration. The directionality and rate behaviors of the proximate vehicles can be used when the training data is generated to enable the trajectory prediction module 175 to learn and thus, predict the likely behavior of proximate vehicles based on the human driving data embodied in the training data]; and performing at least one out of:
providing to the driver an indication about the one or more predicted behaviors of the hybrid behavior vehicle to the driver;  and calculating a suggested propagation path of the vehicle, based on the one or more predicted behaviors of the hybrid behavior vehicle, and providing to the driver an indication about the suggested propagation path of the vehicle [see at least p0044, p0051, -  An example embodiment uses machine learning techniques to analyze the massive perception and context data recorded from the behavior of vehicles and drivers in real world traffic environments. This analysis of the perception and context data enables the embodiments to accurately predict the behavior of proximate vehicles and objects for a context in which the host vehicle is operating. Once the predicted behavior of proximate vehicles and objects is determined, the example embodiments can use a motion planning process to generate the predicted trajectory for each of the proximate vehicles. The predicted trajectory for each of the proximate vehicles can be compared with the desired or proposed trajectory for the host vehicle and potential conflicts can be determined. The trajectory for the host vehicle can be modified to avoid the potential conflicts with the proximate vehicles; For example, images included in the training data can be labeled using human labelers or automated processes to associate a label having behavior and direction information with each instance of a vehicle in the training data. In the example embodiment, regression techniques can be used for acceleration prediction using the human driving data to produce a regressing model for acceleration prediction].
Zhang does not specifically disclose hybrid-behavior vehicle, which the instant specification defines as [see p0003 - unmotorized, bicycles, motorized bicycles, motorized skateboards, unicycles, hoverboards, kick scooters, and the like].
However, Zhang teaches the wheels of the vehicle 105 may be standard tires. The wheels of the vehicle 105 may be configured in various formats, including a unicycle, bicycle, tricycle, or a four-wheel format, such as on a car or a truck, for example. Other wheel geometries are possible, such as those including six or more wheels. Any combination of the wheels of vehicle 105 may be operable to rotate differentially with respect to other wheels. It also teaches that the vehicle, any type can be manually operated (driven by a person) or human operated [see at least p0027, p0031,  in general, the autonomous control unit may be configured to control the vehicle 105 for operation without a driver or to provide driver assistance in controlling the vehicle 105].
Therefore, it would be obvious to include in Zhang, hybrid-behavior vehicles, has Zhang recognizes that the host vehicle can be any one of unmotorized, bicycles, motorized bicycles, motorized skateboards, unicycles, hoverboards, kick scooters, and the like, and it would be further obvious to detect with sensors (Zhang p0006) any type of vehicle in the environment, thereby avoiding unexpected behavior and produce a safety system capable of predicting trajectories to take and which to avoid. 


Zhang teaches detecting, in the environment of the autonomous vehicle, environmental elements and a hybrid-behavior vehicle, by use of the sensors see above, Zhang can detect any elements or any vehicle in the environment. 
However, the Examiner uses Wilson for clarity as Zhang does not go into details about the model creation.
However, Wilson discloses methods, apparatus, and systems building road models, driver models, and vehicle models and making predictions therefrom.
Further teaching, in embodiments where multiple road models are generated or otherwise available, a particular road model may be selected for use in the building of a driver model based on, for example, driver, vehicle, or path characteristics. A driver model may describe an individual vehicle's deviation from the path of the road model in any of multiple dimensions when driven by a particular driver. These deviations may be represented as a set of parameters collectively identified as W [see at least p0074]; W may also be used in electronic simulations of driving systems to ensure that the vehicle responds in a manner consistent with expected driver behaviors [see at least p0079].
Therefore, it would be obvious to include in Zhang, detecting, in the environment of the autonomous vehicle, environmental elements and a hybrid-behavior vehicle, providing traffic simulations to provide greater fidelity for the movements of individual vehicles and populations of vehicles when operating.






Claim 20, Zhang discloses the method according to claim 19 comprising predicting probabilities related to the occurrence of the one or more predicted behaviors of the hybrid behavior vehicle [see at least p0058 and Fig 6, over the course of collecting data from many human driver behavior model driving scenarios and training machine datasets and rule sets (or neural nets or the like), the likely or predicted trajectories of proximate agents can be determined with a variable level of confidence or probability. The confidence level or probability value related to a particular predicted trajectory can be retained or associated with the predicted trajectory of each proximate agent detected to be near the host vehicle 105 at a point in time corresponding to the desired execution of the first proposed trajectory; For example, score thresholds related to turning rates, acceleration or stopping rates, speed, spacing, etc. can be pre-defined and used to determine if a proposed trajectory for host vehicle 105 may violate a pre-defined goal. If the score for the first proposed trajectory, as generated by the trajectory processing module 173 based on the predicted trajectories for any of the proximate agents, may violate a pre-defined goal, the trajectory processing module 173 can reject the first proposed trajectory and the trajectory processing module 173 can generate a second proposed trajectory. The second proposed trajectory and the current context of the host vehicle 105 can be provided to the trajectory prediction module 175 for the generation of a new set of predicted trajectories and confidence levels for each proximate agent as related to the second proposed trajectory and the context of the host vehicle 105. The new set of predicted trajectories and confidence levels for each proximate agent as generated by the trajectory prediction module 175 can be output from the trajectory prediction module 175 and provided to the trajectory processing module 173].

Claim 21, Zhang discloses a non-transitory computer readable medium for driving an autonomous vehicle, the non-transitory computer readable medium that stores instructions for [see at least p0035 - Many or all of the functions of the vehicle 105 can be controlled by the computing system 170. The computing system 170 may include at least one data processor 171 (which can include at least one microprocessor) that executes processing instructions stored in a non-transitory computer readable medium, such as the data storage device 172. The computing system 170 may also represent a plurality of computing devices that may serve to control individual components or subsystems of the vehicle 105 in a distributed fashion];
sensing an environment of the autonomous vehicle by one or more autonomous vehicle sensor; [see at least p0006 -  prediction-based system and method for trajectory planning of autonomous vehicles is disclosed herein. Specifically, the present disclosure relates to trajectory planning for autonomous vehicles using a prediction-based method. In one aspect, the system herein may include various sensors, configured to collect perception data, a computing device, and a trajectory prediction module for predicting a trajectory of other vehicles and/or dynamic objects in the vicinity of (proximate to) a host autonomous vehicle];
predicting one or more predicted behaviors of the hybrid behavior vehicle based on the environmental elements and an environment-based behavioral model of the hybrid-behavior vehicle [see at least p0044 -  analysis of the perception and context data enables the embodiments to accurately predict the behavior of proximate vehicles and objects for a context in which the host vehicle is operating. Once the predicted behavior of proximate vehicles and objects is determined, the example embodiments can use a motion planning process to generate the predicted trajectory for each of the proximate vehicles. The predicted trajectory for each of the proximate vehicles can be compared with the desired or proposed trajectory for the host vehicle and potential conflicts can be determined. The trajectory for the host vehicle can be modified to avoid the potential conflicts with the proximate vehicles. One purpose of the prediction-based system and method for trajectory planning is to avoid collision of the host vehicle with other proximate vehicles and objects on the road]; and

driving the autonomous vehicle based, at least in part, on the one or more predicted behaviors of the hybrid behavior vehicle [see at least p0018, p0031 the prediction-based trajectory planning module 200 can process the object data and generate a trajectory for the vehicle based on the detected objects. The trajectory can be used by an autonomous vehicle control subsystem, as another one of the subsystems of vehicle subsystems 140. The autonomous vehicle control subsystem, for example, can use the real-time generated trajectory to safely and efficiently navigate the vehicle 105 through a real world driving environment while avoiding obstacles and safely controlling the vehicle;  In general, the autonomous control unit may be configured to control the vehicle 105 for operation without a driver or to provide driver assistance in controlling the vehicle 105. In some embodiments, the autonomous control unit may be configured to incorporate data from the prediction-based trajectory planning module 200, the GPS transceiver, the RADAR, the LIDAR, the cameras, and other vehicle subsystems to determine the driving path or trajectory for the vehicle 105];

Zhang does not specifically disclose hybrid-behavior vehicle, which the instant specification defines as [see p0003 - unmotorized, bicycles, motorized bicycles, motorized skateboards, unicycles, hoverboards, kick scooters, and the like].
However, Zhang teaches the wheels of the vehicle 105 may be standard tires. The wheels of the vehicle 105 may be configured in various formats, including a unicycle, bicycle, tricycle, or a four-wheel format, such as on a car or a truck, for example. Other wheel geometries are possible, such as those including six or more wheels. Any combination of the wheels of vehicle 105 may be operable to rotate differentially with respect to other wheels. It also teaches that the vehicle, any type can be manually operated (driven by a person) or human operated [see at least p0027, p0031,  in general, the autonomous control unit may be configured to control the vehicle 105 for operation without a driver or to provide driver assistance in controlling the vehicle 105].
Therefore, it would be obvious to include in Zhang, hybrid-behavior vehicles, has Zhang recognizes that the host vehicle can be any one of unmotorized, bicycles, motorized bicycles, motorized skateboards, unicycles, hoverboards, kick scooters, and the like, and it would be further obvious to detect with sensors (Zhang p0006) any type of vehicle in the environment, thereby avoiding unexpected behavior and produce a safety system capable of predicting trajectories to take and which to avoid. 

Zhang teaches detecting, in the environment of the autonomous vehicle, environmental elements and a hybrid-behavior vehicle, by use of the sensors see above, Zhang can detect any elements or any vehicle in the environment, but does not go into specifics on the model creation. 
However, the Examiner uses Wilson for clarity.
However, Wilson discloses methods, apparatus, and systems building road models, driver models, and vehicle models and making predictions therefrom.
Further teaching, in embodiments where multiple road models are generated or otherwise available, a particular road model may be selected for use in the building of a driver model based on, for example, driver, vehicle, or path characteristics. A driver model may describe an individual vehicle's deviation from the path of the road model in any of multiple dimensions when driven by a particular driver. These deviations may be represented as a set of parameters collectively identified as W [see at least p0074]; W may also be used in electronic simulations of driving systems to ensure that the vehicle responds in a manner consistent with expected driver behaviors [see at least p0079].
Therefore, it would be obvious to include in Zhang, detecting, in the environment of the autonomous vehicle, environmental elements and a hybrid-behavior vehicle, providing traffic simulations to provide greater fidelity for the movements of individual vehicles and populations of vehicles when operating.



Claim 25, Zhang discloses a non-transitory computer readable medium for assisting a driver of a vehicle, the non-transitory computer readable medium that stores instructions for [see at least p0035 - Many or all of the functions of the vehicle 105 can be controlled by the computing system 170. The computing system 170 may include at least one data processor 171 (which can include at least one microprocessor) that executes processing instructions stored in a non-transitory computer readable medium, such as the data storage device 172]:
sensing an environment of the vehicle by one or more vehicle sensor [see at least p0006, 0029 - trajectory planning for autonomous vehicles using a prediction-based method. In one aspect, the system herein may include various sensors, configured to collect perception data, a computing device, and a trajectory prediction module for predicting a trajectory of other vehicles and/or dynamic objects in the vicinity of (proximate to) a host autonomous vehicle];
estimating an estimated future movement of the hybrid-behavior vehicle based on the environmental elements and an environment-based behavioral model of the hybrid-behavior vehicle [see at least –p0043 and p0051, FIG. 4, e. Initially, the computing device generates a trajectory option, while the trajectory prediction module predicts reactions of vehicles and/or dynamic objects examined using data concerning likely trajectories of each vehicle and/or dynamic objects respectively. Data corresponding to predicted reactions can be sent to the computing device to perfect the trajectory option suggested initially. The computing device may subsequently instruct the trajectory prediction module to further collect data and conduct predictions to complete the trajectory planning process ; the three basic directionality behaviors of the proximate vehicles with respect to heading or direction of travel are: 1) left turn, 2) straight [no turn], and 3) right turn. The one basic rate behavior of the proximate vehicles is acceleration or deceleration. The directionality and rate behaviors of the proximate vehicles can be used when the training data is generated to enable the trajectory prediction module 175 to learn and thus, predict the likely behavior of proximate vehicles based on the human driving data embodied in the training data]; and performing at least one out of:
providing to the driver an indication about the one or more predicted behaviors of the hybrid behavior vehicle to the driver;  and calculating a suggested propagation path of the vehicle, based on the one or more predicted behaviors of the hybrid behavior vehicle, and providing to the driver an indication about the suggested propagation path of the vehicle [see at least p0044, p0051, -  An example embodiment uses machine learning techniques to analyze the massive perception and context data recorded from the behavior of vehicles and drivers in real world traffic environments. This analysis of the perception and context data enables the embodiments to accurately predict the behavior of proximate vehicles and objects for a context in which the host vehicle is operating. Once the predicted behavior of proximate vehicles and objects is determined, the example embodiments can use a motion planning process to generate the predicted trajectory for each of the proximate vehicles. The predicted trajectory for each of the proximate vehicles can be compared with the desired or proposed trajectory for the host vehicle and potential conflicts can be determined. The trajectory for the host vehicle can be modified to avoid the potential conflicts with the proximate vehicles; For example, images included in the training data can be labeled using human labelers or automated processes to associate a label having behavior and direction information with each instance of a vehicle in the training data. In the example embodiment, regression techniques can be used for acceleration prediction using the human driving data to produce a regressing model for acceleration prediction – here the Examiner uses this training information given to a trainee or a driver to be providing to the driver an indication about the one or more predicted behaviors of the hybrid behavior vehicle to the driver].
Zhang does not specifically disclose hybrid-behavior vehicle, which the instant specification defines as [see p0003 - unmotorized, bicycles, motorized bicycles, motorized skateboards, unicycles, hoverboards, kick scooters, and the like].
However, Zhang teaches the wheels of the vehicle 105 may be standard tires. The wheels of the vehicle 105 may be configured in various formats, including a unicycle, bicycle, tricycle, or a four-wheel format, such as on a car or a truck, for example. Other wheel geometries are possible, such as those including six or more wheels. Any combination of the wheels of vehicle 105 may be operable to rotate differentially with respect to other wheels. It also teaches that the vehicle, any type can be manually operated (driven by a person) or human operated [see at least p0027, p0031,  in general, the autonomous control unit may be configured to control the vehicle 105 for operation without a driver or to provide driver assistance in controlling the vehicle 105].
Therefore, it would be obvious to include in Zhang, hybrid-behavior vehicles, has Zhang recognizes that the host vehicle can be any one of unmotorized, bicycles, motorized bicycles, motorized skateboards, unicycles, hoverboards, kick scooters, and the like, and it would be further obvious to detect with sensors (Zhang p0006) any type of vehicle in the environment, thereby avoiding unexpected behavior and produce a safety system capable of predicting trajectories to take and which to avoid. 


Zhang teaches detecting, in the environment of the autonomous vehicle, environmental elements and a hybrid-behavior vehicle, by use of the sensors see above, Zhang can detect any elements or any vehicle in the environment. 
However, the Examiner uses Wilson for clarity as Zhang does not go into details on model creation.
However, Wilson discloses methods, apparatus, and systems building road models, driver models, and vehicle models and making predictions therefrom.
Further teaching, in embodiments where multiple road models are generated or otherwise available, a particular road model may be selected for use in the building of a driver model based on, for example, driver, vehicle, or path characteristics. A driver model may describe an individual vehicle's deviation from the path of the road model in any of multiple dimensions when driven by a particular driver. These deviations may be represented as a set of parameters collectively identified as W [see at least p0074]; W may also be used in electronic simulations of driving systems to ensure that the vehicle responds in a manner consistent with expected driver behaviors [see at least p0079].
Therefore, it would be obvious to include in Zhang, detecting, in the environment of the autonomous vehicle, environmental elements and a hybrid-behavior vehicle, providing traffic simulations to provide greater fidelity for the movements of individual vehicles and populations of vehicles when operating.

Claim 26, Zhang discloses the non-transitory computer readable medium according to claim 25 that stores instructions for predicting probabilities related to the occurrence of the one or more predicted behaviors of the hybrid behavior vehicle [see at least p0058 and Fig 6 – here the Examiner uses the proximate agent to the host vehicle as the hybrid vehicle and the behavior is the predicted trajectories for the proximate agents may cause the host vehicle 105 to violate a pre-defined goal…Over the course of collecting data from many human driver behavior model driving scenarios and training machine datasets and rule sets (or neural nets or the like), the likely or predicted trajectories of proximate agents can be determined with a variable level of confidence or probability. The confidence level or probability value related to a particular predicted trajectory can be retained or associated with the predicted trajectory of each proximate agent detected to be near the host vehicle 105 at a point in time corresponding to the desired execution of the first proposed trajectory. The trajectory prediction module 175 can generate these predicted trajectories and confidence levels for each proximate agent relative to the context of the host vehicle 105].




	
Claim(s) 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20190072965) in view of Wilson 20150266455) and  Ma (US 20190071093) (as best understood – see 112 (a) above).
Claim 17, Zhang discloses the method according to claim 15, it does not disclose wherein the driving comprises bypassing all paths related to the one or more predicted behaviors of the hybrid-behavior vehicle.
However, Ma discloses an automated lane change control using a system and method that considers the positions, headings, speed, and acceleration of other proximate dynamic vehicles in the vicinity of the autonomously controlled (e.g., host) vehicle. In one aspect, the system herein may include various sensors, configured to collect perception data, a computing device, and a lane change control module for generating a lane change trajectory to enable the host vehicle to execute a safe and comfortable lane change maneuver in the presence of other vehicles and/or dynamic objects in the vicinity of (proximate to) the host autonomous vehicle.
Teaching, the vehicle 105 may control itself while in the autonomous mode, and may be operable to determine a current state of the vehicle and its context in its environment, determine a predicted behavior of at least one other vehicle in the context of the environment, determine a confidence level that may correspond to a likelihood of the at least one other vehicle to perform the predicted behavior, and control the vehicle 105 based on the determined information. While in autonomous mode, the vehicle 105 may be configured to operate without human interaction.
The computing system 170 may control the function of the vehicle 105 based on inputs received from various vehicle subsystems (e.g., the vehicle drive subsystem 140, the vehicle sensor subsystem 144, and the vehicle control subsystem 146), as well as from the occupant interface subsystem 148. For example, the computing system 170 may use input from the vehicle control system 146 in order to control the steering unit to avoid an obstacle detected by the vehicle sensor subsystem 144 and follow a path or trajectory generated by the lane change control module 200. In an example embodiment, the computing system 170 can be operable to provide control over many aspects of the vehicle 105 and its subsystems [ see at least p0022, p0036 and summary of inv]. 
Therefore, it would be obvious to include in Zhang, wherein the driving comprises bypassing all paths related to the one or more predicted behaviors of the hybrid-behavior vehicle, thereby avoiding any obstacle or behavior on a path so that the vehicle may be safely driven by changing the driving path. 










Claim 23, Zhang discloses a non-transitory computer readable medium according to claim 15, it does not disclose wherein the driving comprises bypassing all paths related to the one or more predicted behaviors of the hybrid-behavior vehicle.
However, Ma discloses an automated lane change control using a system and method that considers the positions, headings, speed, and acceleration of other proximate dynamic vehicles in the vicinity of the autonomously controlled (e.g., host) vehicle. In one aspect, the system herein may include various sensors, configured to collect perception data, a computing device, and a lane change control module for generating a lane change trajectory to enable the host vehicle to execute a safe and comfortable lane change maneuver in the presence of other vehicles and/or dynamic objects in the vicinity of (proximate to) the host autonomous vehicle.
Teaching, the vehicle 105 may control itself while in the autonomous mode, and may be operable to determine a current state of the vehicle and its context in its environment, determine a predicted behavior of at least one other vehicle in the context of the environment, determine a confidence level that may correspond to a likelihood of the at least one other vehicle to perform the predicted behavior, and control the vehicle 105 based on the determined information. While in autonomous mode, the vehicle 105 may be configured to operate without human interaction.
The computing system 170 may control the function of the vehicle 105 based on inputs received from various vehicle subsystems (e.g., the vehicle drive subsystem 140, the vehicle sensor subsystem 144, and the vehicle control subsystem 146), as well as from the occupant interface subsystem 148. For example, the computing system 170 may use input from the vehicle control system 146 in order to control the steering unit to avoid an obstacle detected by the vehicle sensor subsystem 144 and follow a path or trajectory generated by the lane change control module 200. In an example embodiment, the computing system 170 can be operable to provide control over many aspects of the vehicle 105 and its subsystems [ see at least p0022, p0036 and summary of inv]. 
Therefore, it would be obvious to include in Zhang, wherein the driving comprises bypassing all paths related to the one or more predicted behaviors of the hybrid-behavior vehicle, thereby avoiding any obstacle or behavior on a path so that the vehicle may be safely driven by changing the driving path. 

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Renee M. LaRose/
Examiner, Art Unit 3664

	/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3664